FH.ED

IN THE UNITED sTATEs msch coURT mg 15 mg
FoR THE msch oF MONTANA m
HELENA DIvIsIoN Di§r'.~"¢'t %?M§§l;%§

Missoula Division

JEREMY MACGREGOR,
CV 1 8-5 8-H-DLC-JTJ
Petitioner,
vs.
ORDER
WARDEN MCTIGHE, TIM FOX,
Respondents.

 

 

Before the Court is lnmate Jeremy MacGregor’s (“MacGregor”) petition for
habeas corpus. (Doc. 1.) On October 26, 2018 United States Magistrate Judge
John Johnston entered his Order and Findings and Recommendations
recommending that MacGregor’s petition be denied. (Doc. 7.) MacGregor
timely objected and is therefore entitled to de novo review of those findings to
which he specifically objects. 28 U.S.C. § 636(b)(1). This Court reviews for
clear error those findings and recommendations to which no party objects. United
States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474
U.S. 140, 149 (1985). Clea.r error exists if the Court is left with a “deiinite and
firm conviction that a mistake has been committed.” United States v. .S))rax, 235

F.3d 422, 427 (9th Cir. 2000) (citations omitted).

_1_

Because the parties are familiar with the factual and procedural background,
it will only be restated as necessary to understand this order. F or the reasons
explained, the Court adopts the F indings and Recommendations in fi.lll.

DISCUSSION

On habeas review, this Court applies the deferential standard imposed under
the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) and may
not reverse a state court decision unless the state’s adjudication on the merits (1)
“resulted in a decision that was contrary to, or involved an unreasonable
application of`, clearly established Federal law, as determined by the Supreme
Court of the United States” or (2) “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the
State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2).

MacGregor claims that appellate counsel violated his right to effective
assistance by failing to request an over-length brief to raise certain claims on direct
appeal. “The due process clause of the fourteenth amendment guarantees a
criminal defendant the right to the effective assistance of counsel on his first appeal
as of right.” Moormann v. Ryan, 628 F.3d 1102, 1106 (9th Cir. 2010) (quoting
Miller v. Keeney, 882 F.2d 1428, 1431 (9th Cir. 1989)). When a court reviews a
claim for ineffective assistance of counsel whether on direct appeal or collateral

review, it does so under the standard put forth in Strickland v. Washington, 466
_2_

U.S. 668 (1984). Moormann, 628 F.3d at 1106. This inquiry has two steps:
First, the petitioner must show that counsel’s performance Was
objectively unreasonable, which in the appellate context requires the
petitioner to demonstrate that counsel acted unreasonably in failing to
discover and brief a merit-worthy issue, Second, the petitioner must
show prejudice, which in this context means that the petitioner must
demonstrate a reasonable probability that, but forappellate counsel’s

failure to raise the issue, the petitioner would have prevailed in his
appeal.

Id. (internal citations omitted).

ln assessing counsel’s performance, courts are instructed to “indulge in a
strong presumption that counsel’s conduct f[ell] within the wide range of
professional assistance.” Strickland, 466 U.S. at 689.

Judge Johnston recommended dismissing MacGregor’s habeas petition,
finding that it did not survive deferential review under AEDPA. In response,
MacGregor raised nine objections The Court will address each below.

I. Indictment by Grand Jury and Preliminary Hearing

In his petition, MacGregor claimed his due process rights were violated
when: (1) his request for a preliminary hearing was denied and the trial court made
no determination that MacGregor waived this right; (2) he was charged with a
felony according to state procedure (as opposed to indictment by grand jury); and
(3) his right to a fair trial was violated when the prosecutor and trial judge

“participated in the accusatory process,” by signing documents related to the

_3_

criminal charge then failing to recuse themselves (Doc. 1 at 4, 5, 8.)

Judge Johnston determined that appellate counsel’s performance was not
deiicient for failing to raise plainly frivolous claims. (Doc. 7 at 12-14, 13 n.7
(collecting cases).) MacGregor objects, first by arguing that he is entitled to an
evidentiary hearing to develop the factual record. (Doc. 8 at 11-3.) This
objection misconstrues the nature of Judge Johnston’s determination_Judge
Johnston found that MacGregor’s claims lacked a cognizable legal theory not
factual support. MacGregor next seeks to clarify that his due process rights were
violated when the prosecutor failed to recuse himself after a conflict of interest
developed in the case. (Doc. 8 at 5-6.) As already explained, there is no
conflict of interest where a prosecutor makes a sworn statement during the
charging process. (Doc. 7 at 12-13.)

Lastly, MacGregor claims that the Findings and Recommendations did not
fully appreciate the biased nature of the trial judge and its impact on the fairness of
MacGregor’s trial. (Doc. 8 at 7-8.) While the factual basis for this claim was
not well developed in MacGregor’s federal habeas petition, this claim was
addressed by the state court. There, the court determined that MacGregor failed
to substantiate this argument with anything other than conclusory allegations,
which does not satisfy the high standard put forth in Strickland v. Washington.

MacGregor v. State, 392 Mont. 551, 11 12-13 (Mont. 2018) (unpublished);`
_4_

(Doc. 7-1 at 24-26.)

This Court agrees that MacGregor’s unsubstantiated claims of bias do not
satisfy a petitioner’s heavy burden to show that appellate counsel’s performance
Was deficient for failing to brief the issue, Having reviewed MacGregor’s claims
de novo, the Court adopts Judge Johnston’s recommendation that these claims do
not survive deferential review.

II. Failure to Put on Favorable Evidence

Judge Johnston found that MacGregor had not met his burden to show that
counsel was deficient by failing to argue that MacGregor was denied the
opportunity to put on allegedly exculpatory evidence in the form of witness
testimony and video footage. MacGregor claims that he would have prevailed in
his defense of` involuntary intoxication if he had been able to introduce video
footage captured on the bowling alley’s security cameras. MacGregor claims that
this footage would show that, prior to shooting his former wife and nanny, he was
given a cookie that, unbeknownst to him, was laced with marijuana. Judge
Johnston explained that appellate counsel’s decision not to pursue this claim was
reasonable given that there was no indication that testimony from Michelle Huff
and the video footage would have been favorable to MacGregor, nor was there any

indication that this footage exists. (Doc. 7 at 12-19.)

In response, MacGregor presents a 2010 affidavit fi'om Michelle Anderson
_5_

indicating the existence of the bowling alley footage. Anderson states, “we have
video sarvallence (sic)_Don’t know how good_fairly new system + bugs not
worked out_still trial stage. I do know the date is one day off so you want 4/14/10
which really is 4/15/10.” (Doc. 8-1 at l.) Apparently, this footage was never
obtained. However, absent some indication that the footage would have been
helpful to MacGregor’s claim of involuntary intoxication, the Court cannot
conclude that appellate counsel was deficient for failing to raise the issue, As
noted by Judge Johnston, given the number of people who testified that they did
not see any cookies at the bowling alley, counsel could well have determined that
MacGregor had stronger claims for his appeal. Declining to raise a claim on
appeal does not constitute deficient performance unless the claim Was plainly
stronger than those presented to the appellate court. Davila v. Davis, 137 S. Ct.
2058, 2067 (2017). For this reason, the Court agrees that MacGregor has not
overcome AEDPA deference.
IH. Due Process Violation Relative to Appointed Co-Counsel

Judge Johnston determined that MacGregor had not alleged a violation of
“clearly established federal law” in his claim that he was entitled to a repeat or
reverse Faretta-style hearing. (Doc. 7 at 23.)

Instead of objecting to this finding directly, MacGregor generally asserts that

trial co-counsel’s performance itself was defective, because he raised only two
_6_

objections at trial and failed to provide a curative jury instruction, among other
errors. (Doc. 8 at 6-7.)

In alleging ineffective assistance of appellate counsel for failing to raise
issues concerning the effectiveness of trial counsel, the court must first assess the
merits of the claim that trial counsel provided constitutionally deficient
representation. Moormann, 628 F.3d at 1106-07. “If trial counsel’s
performance was not objectively unreasonable or did not prejudice [MacGregor],
then appellate counsel did not act unreasonably in failing to raise a meritless claim
of ineffective assistance of counsel, and [MacGregor] was not prejudiced by
appellate counsel’s omission.” ld.

MacGregor’s claim suffers from an additional wrinkle. Instead of claiming
a violation of the Sixth Amendment right to effective assistance of counsel, he
claims a violation of his right to effective assistance of co-counsel. While the
Supreme Court has recognized the efficacy of hybrid representation to aid pro se
criminal defendants, see Mayber)jy v. Pennsylvania, 400 U.S. 455, 467-68 (1971),
this Court finds no indication that the Supreme Court nor the Ninth Circuit
recognizes any constitutional right to advisory counsel. See United States v.
Kienenberger, 13 F.3d 1354, 1356 (9th Cir. 1994) (“A defendant does not have a
constitutional right to ‘hybrid’ representation.”) (citing McKaskle v. Wiggins, 465

U.S. 168, 183 (1984)); Yokely v. Hedgepeth, 801 F. Supp. 2d 925, 945 (C.D. Cal.
_7_

2011). The Court is not convinced that there is any legal basis on which
MacGregor can assert that appellate counsel acted unreasonably by failing to raise
ineffective assistance of co-counsel. Even if there is such a right, the Court does
not fmd that MacGregor has alleged a meritorious claim here for the reasons given
by the state court. (Doc. 7-1 at 15-16, 19.) Reviewing de novo, the Court
concludes that MacGregor cannot overcome AEDPA deference on this claim.
IV. Right to Access the Courts
Judge Johnston determined that MacGregor lacked merit and a basis in
federal law for his claim that his rights to due process and access the courts was
violated when the Montana Supreme Court denied MacGregor’s initial appeal and
subsequent request for substitute appellate counsel. (Doc. 7 at 19-23.)
MacGregor does not appear to object and so the Court reviews for clear
error. Having done so, the Court finds no error in the determination that
MacGregor has had ample access to the courts and that there is no clearly
established federal right to appellate counsel of choice.
V. Additional Objections
MacGregor raises three additional arguments First he contends that his
claim for vindictive prosecution was Wrongly dismissed when he was punished by
trial counsel for exercising his right to self-representation (Doc. 8 at 8-9.)

Additionally, MacGregor argues that his Fifth Amendment right against self-
_g_

incrimination was violated when the state used information obtained in the Court-
ordered mental evaluation which impacted the outcome of trial. (Doc. 8 at 9-10.)
Lastly, MacGregor contends that he was denied due process of law when he was
denied the opportunity for a hearing on his claim of cumulative error. (Doc. 8 at
1 0-1 1 .)

These claims were not raised in MacGregor’s federal habeas petition and
were therefore not considered by Judge Johnston. This Court will not consider
new legal arguments raised in the objections to the Findings and
Recommendations. Greenhouse v. Securizy of Health & Human Servc., 863 F.2d
633, 63 8-39 (9th Cir. 1998) (stating that “allowing the parties to litigate fully their
case before the magistrate and, if unsuccessful, to change their strategy and preset
a different theory to the district court would frustrate the purpose of the Magistrate
Act.”); Keen v. Noble, 2007 U.S. Dist. LEXIS 69629 (E.D. Cal.) (stating “new
evidence and arguments should not be raised in objections to Findings and
Recommendations”.). For this reason, the Court dismisses these claims as not
properly before the Court.

VI. Certificate of Appealability

Judge Johnston recommended this Court deny a certificate of appealability

because MacGregor’s claims lack merit and juror of reason are not likely to

disagree. (Doc. 7 at 28-29.) MacGregor objects and asked the Court to provide
_9_

a hearing for his claims. (Doc. 8 at 1_2.) Reviewing de novo, the Court agrees
that a hearing is unnecessary because MacGregor has failed to allege adequate
legal grounds for his habeas petition, The Court agrees and denies the certificate
of appealability

Having reviewed each of MacGregor’s obj ections, the Court adopts the
Findings and Recomrnendations in full.

Accordingly, IT IS ORDERED that Judge Johnston’s F indings and
Recommendations (Doc. 7) is ADOPTED IN FULL.

1. MacGregor’s Petition (Doc. l) is DENIED for lack of merit. His claims
do not survive deferential review under 28 U.S.C. § 2254(d).

2. The Clerk of Court is directed to enterjudgment in favor of Respondents
and against Petitioner.

3. A certificate of` appealability is DENIED.

_ l»h
DATEDthlS 15 day ofJanuary, 201

t.%m

Dana L. Christensen, ChiefJudge
United States District Court

_10_

